DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first driver (claim 1), second driver (claim 1), sensor (claims 7-8, and 10), and controller (claims 9-10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ullmann et al. (US-4242556). Regarding Claim 1, Ullmann et al. discloses a cable tension control device, comprising: a pair of first active rollers 10,11 clamping a cable 1 therebetween; a first driver 13,14 driving the first active rollers to rotate so as to convey the cable forward; a pair of second active rollers 3,4 clamping the cable therebetween at an upstream position from the first active rollers; a second driver 5,6 driving the second active rollers to rotate so as to convey the cable forward; a floating roller 220 arranged between the first active rollers and the second active rollers and exerting a pushing force on the cable; and an actuator (see Column 4, Lines 17-20 which describes a hydraulic, electromagnetic, or pneumatic actuator to drive the floating roller) driving the floating roller to move vertically to adjust the pushing force exerted on the cable, a tension force applied on the cable is controlled to be equal to a predetermined tension force by controlling the pushing force and by controlling a speed difference between a first speed at which the first active rollers convey the cable forward and a second speed at which the second active rollers convey the cable forward (see Column 4, Lines 28-66) (Figure).

Regarding Claim 2, Ullmann et al. discloses if the tension force applied on the cable is equal to the predetermined tension force and the pushing force exerted on the cable is equal to a predetermined pushing force, the speed difference between the first speed and the second speed is equal to a predetermined speed difference (see Column 4, Lines 28-66) (Figure).

Regarding Claims 3 and 5, Ullmann et al. discloses the first active rollers and the second active rollers are located at a same height position (depicted in the Figure) (Figure).

Regarding Claim 7, Ullmann et al. discloses a sensor 222 provided on the actuator (Figure).

Regarding Claim 8, Ullmann et al. discloses the sensor detects a movement amount of the floating roller in a vertical direction (see Column 4, Lines 38-45) (Figure).

Regarding Claim 11, Ullmann et al. discloses the first driver and the second driver are electric motors 5, 14 (Figure).

Regarding Claim 12, Ullmann et al. discloses the actuator is an air cylinder, a hydraulic cylinder, or a servo motor (see Column 4, Lines 17-20) (Figure).

Regarding Claim 13, Ullmann et al. discloses if the tension force applied on the cable is equal to the predetermined tension force, the first speed is greater than the second speed and the first speed is equal to a predetermined cable conveying speed (see Column 4, Lines 28-66) (Figure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullmann et al. (US-4242556) in view of Knight (US-3613975). Regarding Claims 4 and 6, Ullmann et al. discloses the cable tension control device according to claim 3 and 5, respectively as advanced above, but does not expressly disclose the floating roller is located at a middle position between the first active rollers and the second active rollers.
However, Knight teaches a cable tension control device comprising a first pair of active rollers 20,24, a second pair of active rollers 18,20, and a floating roller 28 arranged between the first active rollers and the second active rollers and exerting a pushing force of a cable 10, wherein the floating roller is located at a middle position (see Figure 1) between the first active rollers and the second active rollers which are located at the same height position (Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the floating roller to any position between the first active rollers and second active rollers, including a middle position, to achieve the predictable result of maintaining a constant tension on the cable throughout the feeding process of the cable.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619